         Case 1:05-cr-00621-RJS Document 921 Filed 01/12/21 Page 1 of 2
          Case 1:05-cr-00621-RJS Document 917 Filed 01/11/21 Page 1 of 2




U ITED STATES DISTRICT COURT
SOUTHER DISTRICT OF NEW YORK



U ITED STATES OF AMERICA

         -v-                                                    No. 05-cr-621 (RJS)
                                                                     ORDER
GA RY ALAN TANA KA,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         Before the Court is Defendant Gary Tanaka 's motion requesting that the Court appoint

Daniel M. Perez to represent Tanaka in con nection with post-conviction proceedings related to

the Court's forfe iture order in th is matter. (Doc . . o. 9 16); see I 8 U.S.C. § 3006A. On August

28. 2018. Tanaka' s prior counsel informed the Court that, under the policy of the Federal

Defenders or ew York, Tanaka was no longer entitled to representation in such post-sentencing

proceedings. (Doc. No. 774.) The Court subsequently denied two motions fo r appointment of

counsel - reasoning, based on persuasive easelaw, that the constitutional right to counsel did not

extend to substitute asset forfe iture proceedings.     (Doc. No. 782 (citing United States v.

Saccoccia, 564 F.3d 502, 505 ( Ist Cir. 2009)); Doc.     o. 855.) But even when the Court is not

required to appoint counsel, it certainly may exercise its discretion to do so. See United States v.

Reddick. 53 F.3d 462, 464 (2d Cir. I 995); United States v. Birrell, 482 F.2d 890, 892 (2d Cir.

I973).

         In light or recent developments, the Court now finds that appointment of counsel is

warranted. Since the Court's last ruling, the Circuit has appointed Perez to represent Tanaka on

an appeal that involves some of the same issues now be fore the Court. (See Doc. No. 916 at 8
         Case 1:05-cr-00621-RJS Document 921 Filed 01/12/21 Page 2 of 2
         Case 1:05-cr-00621-RJS Document 917 Filed 01/11/21 Page 2 of 2




(citing 18 U.S.C. § 3006A).). Moreover, global settlement discussions are currently underway,

and the Court is persuaded that counsel could facilitate such negotiations to the benefit of all

parties and the Court. Accordingly, IT IS HEREBY ORDERED THAT Perez is appointed as

counsel pursuant to 18 U.S.C. § 3006A for the limited purpose of representing Tanaka during

settlement negotiations and related forfeiture proceedings.

SO ORDERED.

Dated:         January 11 , 2021
                 ew York, New York

                                                     RICHARD J. SULLIVA
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sining by Designation

                                                                      .
                                                                  ,,..... ,; I                      /

                                                              l    - .+-\
                                                                            r    ~
                                                                                .,   ~   ..__
                                                                                                j       I
                                                                                                        ,I_




                                                 2
